Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 18, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141741                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 141741
                                                                    COA: 280073
                                                                    Kent CC: 01-008625-FC
  RAMON LEE BRYANT,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the July 20, 2010
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether, in evaluating whether a distinctive
  group has been sufficiently underrepresented under Duren v Missouri, 439 US 357; 99 S
  Ct 664; 58 L Ed 2d 579 (1979), so as to violate the Sixth Amendment’s fair cross-section
  requirement, courts may choose to examine only the composition of the defendant’s
  particular jury venire, or whether courts must always examine the composition of broader
  pools or arrays of prospective jurors; (2) whether a defendant’s claim of such
  underrepresentation must always be supported by hard data, or whether statistical
  estimates are permissible and, if so, under what circumstances; and (3) whether any
  underrepresentation of African-Americans in the defendant’s venire, or in Kent County
  jury pools between 2001 and 2002, was the result of systematic exclusion under the third
  prong of Duren v Missouri, supra.

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 18, 2011                        _________________________________________
           y0511                                                               Clerk